Mr. Justice Holloway:
I dissent. Anticipating that parties to litigation might be careless, thoughtless or inattentive, and as a result that judgments by default might be taken against them in cases where they had meritorious claims or defenses which they intended to assert, the legislature enacted section 6589, Eevised Codes, for the express purpose of relieving such parties. *584Paraphrased, that section reads: The court may in its discretion relieve á party from a judgment taken against him through his mistake, inadvertence, surprise or excusable neglect. A mistake is an unintentional error. Inadvertence is the lack of attentiveness ; inattention, the result of carelessness. The synonyms are: heedlessness; carelessness; thoughtlessness. “Neglect” is a broader term than inadvertence, in that it comprehends as well the idea of culpability or willfulness, and doubtless because of this broader signification the statute attaches to the term the qualifying word ‘ ‘ excusable. ’ ’
In considering the propriety of setting aside judgments obtained by default, these declarations of the courts have been repeated so often that they have become trite, if not axiomatic: “Every application of this character must be determined by its own facts.” “Every presumption is in favor of the trial court’s ruling.” “Whether the default should have been set aside was a matter within the sound, legal discretion of the court below, and with' its determination we may not interfere unless there was a manifest abuse of such discretion.”
In Greene v. Montana Brewing Co., 32 Mont. 102, 79 Pac. 693, this court reversed the district court because it would not set aside a default, and in the course of the opinion we stated the purposes of section 774, Code of Civil Procedure of 1895, now section 6589 above, and the principles which ought to control in disposing of applications for relief from defaults. Among other things we said: “ It will not do to say that if the defendant was, or its attorneys were, guilty of negligence whereby the default was occasioned, such default will not be set aside, for the very purpose of section 774 [6589, Rev. Codes] is to relieve a party who has defaulted, and that, too, through his own inadvertence or negligence, provided, however, that the inadvertence be not gross or the negligence inexcusable, ’ ’ and we quoted approvingly from Collier v. Fitzpatrick, 22 Mont. 553, 57 Pac. 181, the following: “The design and purpose of the statute is to further the administration of justice, so that the very right upon the merits may be determined, and'to that end to grant relief from excusable néglect in cases where diligence is shown in applying *585promptly for the relief sought, provided the opposite party be not deprived of any advantage to which he may properly be entitled.” And referring to the same statute in force in California, we quoted from Melde v. Reynolds, 129 Cal. 308, 61 Pac. 932, the following: “This is a remedial provision, and, under the terms of section 4 of the same Code, which require it to be liberally construed with a view to effect its objects and promote justice, it is best observed by disposing of causes upon their substantial merits, rather than with strict regard to technical rules of procedure. The discretion of the court ought always to be exercised in conformity with the spirit of the law, and in such a manner as will subserve, rather than impede or defeat, the ends of justice; regarding mere technicalities as obstacles to be avoided, rather than as principles to which effect is to be given in derogation of substantial rights”; and further approved the following from Griswold Linseed Oil Co. v. Lee, 1 S. D. 531, 36 Am. St. Rep. 761, 47 N. W. 955: “The power thus conferred upon courts, to relieve parties from judgments taken against them by reason of their mistake, inadvertence, surprise or excusable neglect should be exercised by them in the same liberal spirit in which the section was designed, in furtherance of justice and in order that cases may be tried and disposed of upon their merits. When, therefore, a party makes a showing of such mistake, inadvertence, surprise or excusable neglect, applies promptly for relief after he has notice of the judgment, shows by his affidavit of merits that prima facie he has a defense, and that he makes the application in good faith, a court could not hesitate to set aside the default, and allow him to serve an answer upon such terms as may be just under all the circumstances of the case.”
In view of the declared purpose of section 6589 and the policy of the law as announced in Greene v. Montana Brewing Co., above, I think the action of the district court in opening this default and permitting a trial of the cause upon the merits should be affirmed.
In my opinion, the affidavit of defendant Willis offers some reasonable excuse for his forgetfulness. I do not think it neees*586sary that he should be required to make full disclosure of the character of his private business in order to make out a ease of excusable neglect.